Citation Nr: 1620981	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, to include endometriosis.

2.  Entitlement to a higher initial disability rating for status-post anterior cruciate ligament reconstruction of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1997 to September 2004.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision that denied service connection for endometriosis; and granted service connection for status-post anterior cruciate ligament reconstruction of the right knee evaluated as 10 percent disabling effective October 1, 2004.  The Veteran timely appealed the denial of service connection and appealed for a higher initial rating.

In November 2010, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work and has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, endometriosis had its onset in active service.  

2.  Throughout the rating period from October 1, 2004, the Veteran's status-post anterior cruciate ligament reconstruction of the right knee has been manifested primarily by complaints of pain, effusion in the joint, degenerative changes, and painful motion; frequent episodes of locking, limited flexion to 30 degrees or worse, or limited extension to 15 degrees or worse have not been demonstrated.

3.  From March 25, 2011, the Veteran's right knee disability has been manifested primarily by limited extension to 10 degrees.

4.  Throughout the rating period from October 1, 2004, the Veteran's right knee disability has been manifested by objective evidence of no more than slight instability.


CONCLUSIONS OF LAW

1.  Endometriosis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Throughout the rating period, the criteria for a disability rating in excess of 10 percent for status-post anterior cruciate ligament reconstruction of the right knee based on arthritis and limited flexion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5024, 5260 (2015).

3.  From March 25, 2011, the criteria for a separate 10 percent, but no higher, disability rating for limited extension of the right knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5261 (2015).

4.  Throughout the rating period from October 1, 2004, the criteria for a 10 percent, but no higher, evaluation for instability of the right knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Through October 2004 and March 2006 letters, the RO notified the Veteran of elements of her claims and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims, to include the process by which disability ratings and effective dates are established.  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of her claims have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal-reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

The Veteran contends that her claimed gynecological disability, to include endometriosis, had its onset in active service.
 
Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, service treatment records reveal an endocervical Pap within normal limits in April 2000; and an annual Pap smear within normal limits in April 2000, in April 2001, and in June 2002.  Records reveal that the Veteran was hospitalized for the birth of a child in April 2003.  In March 2004, the Veteran reported dyspareunia since delivering a child nine-to-ten months earlier.  In June 2004, she reported having intermittent sharp pain; and reported an abnormal Pap smear on one occasion approximately ten years ago, which was treated with antibiotics.  Following examination, the impression was chronic pelvic pain, dyspareunia, despite normal evaluation and ultrasound.

Her service treatment records also reflect that the Veteran was treated for pelvic pain in June 2004 with an antispasmodic medication without relief, as well as oral contraceptive pill trial.  She was counseled on further options, including Lupron treatment or other medical management, versus a surgical evaluation with a diagnostic laparoscopy.  The Veteran elected to undergo laparoscopy.  She had a normal pelvic examination, normal Pap smear and gonorrhea and chlamydia cultures, and a normal pelvic ultrasound.  A diagnostic laparoscopy in September 2004 identified a paratubal cyst with a stalk, which was removed; two paratubal cysts were noted adherent to the fallopian tube and were left in place.  The Veteran separated in September 2004.

Post-service records include the report of a November 2004 VA general medical examination, which reveals a medical history with complaint of endometriosis first noted in 1995 in college.  The Veteran reportedly had treatment and was placed on birth control pills.  She continued to experience pain in active service in June 2003, accompanied with cramps, spotting, and an irregular period.  She underwent a laparoscopy in September 2004.  Currently she was treated with Loestrin on a regimen of three weeks on and three weeks off, and denied any side effects.  While her period was more regular and there was less spotting, she had persistent cramps.  There had been no surgery or hospitalization involved with the endometriosis and no malignancy.  Nor was there any flare-up of her endometriosis.  Following examination, diagnoses included endometriosis, stable; and menstrual period regularity improved with Loestrin.

In February 2005, the Veteran reported that the diagnostic laparoscopy was performed just prior to her discharge from active service.  She contended that her choices were either to have the surgery or to begin Lupron injections immediately.  The Lupron injections for endometriosis were only effective, she contended, if continued for a six-month protocol; and the Veteran explained that she only had two months remaining of active service.  Thus, she elected surgery; however, she later received the Lupron injections for endometriosis post-service. The Board recognizes that the Veteran is competent to report symptoms of pelvic pain and dyspareunia in active service.  To this extent, her reports are of probative value.  

Private records show treatment for abdominal pain with bowel movements in April 2005.  Following examination, the assessment was possible causes of pain include endometriosis inflammatory bowel disease.  The Veteran underwent injections of Lupron in May and June 2005, and noticed improvements.  In November 2005, the Veteran described the endometriosis as no longer painful and noted the dyspareunia as "now gone."  The diagnosis at that time was endometriosis.  

Following the Board's November 2010 remand, a VA physician in April 2011 opined that the Veteran's endometriosis was less likely as not (less than 50/50 probability) caused by or a result of pelvic pain.  Rather than addressing why that conclusion was reached, the VA physician noted that the lack of gross endometriotic lesions on diagnostic laparoscopy did not exclude the possibility of microscopic endometriosis.  Moreover, the fact that resolution of the Veteran's symptoms with Lupron occurred supports the diagnosis of microscopic endometriosis.

Presumably based on the lack of rationale in the above opinion, an additional opinion was sought in December 2014.  A VA physician reviewed the Veteran's claims file and medical history.  The VA physician noted the date of onset of endometriosis in 2003, and of painful menses and dyspareunia starting after the birth of her first child in April 2003.  The VA physician noted that the Veteran took over-the-counter medications for dysmenorrhea, and occasionally took a day off from work.  Diagnostic laparoscope had negative findings in September 2004.  Private records noted improvement of symptoms while on Lupron through November 2005, and that the Veteran became pregnant again in April 2006.  She delivered a child subsequently in January 2007, June 2008, and October 2010.  Her course of endometriosis since onset was noted as intermittent with remissions.  The VA physician also noted a medical history of moderate menstrual cramps, and heavy menstrual bleeding with clots.  Following examination, the diagnosis was endometriosis.
 
The December 2014 physician initially stated that it was less likely than not that the Veteran's current disability was related to her service.  However, in the explanation of the opinion, the physician stated the reasons why the Veteran's current disability was in fact related to her symptoms in service.  The physician stated that the etiology of the Veteran's gynecological disability is due to sex hormonal imbalances, which are not completely understood.  She went on to state the following:  

Severe stress such over exercising or marital stress can change the normal cycles of the sex hormones and their interaction with other hormones in the body.  While there is an awareness that these interactions occur, a great many studies must still be done before we will have answers to whether to treat and if so how to proceed to treat. ... Veteran's diagnosed gynecological disabilities to include dysmenorrheal (painful menstruation) and pelvic pain are related to her military service to include the Veteran's in service gynecological complaints and treatment.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the November 2004 VA examiner noted a medical history of endometriosis first reported in 1995, other VA examiners noted the date of onset of endometriosis in active service in 2003, or post-service in 2005.  Indeed, concurrent medical records from April 1994 and April 1995 reveal normal pap smears and normal pelvic examinations.  Under these circumstances, the Board finds that the competent evidence of record does not demonstrate that any gynecological disability clearly and unmistakably existed prior to active service.  

Moreover, upon review of the record, the Board finds that there is credible evidence that the Veteran experienced symptoms of endometriosis in active service.  While endometriosis was not diagnosed in the 2004 laparoscopy, microscopic endometriosis had not been excluded.  The April 2011 VA physician explained the fact that resolution of the Veteran's symptoms with Lupron supports the diagnosis of microscopic endometriosis. This finding is consistent with complaints of pelvic pain and dyspareunia both during service and after service.  Finally, the December 2014 physician found that the current disability is related to the in-service complaints.  As such, the Board finds that endometriosis had its onset in active service.  

In short, for the reasons and bases set forth above, the Board concludes that 
service connection for endometriosis is granted.

III.  Increased Rating

Service connection was established for status-post anterior cruciate ligament reconstruction of the right knee, effective October 1, 2004.  When service connection is established, a disability rating is determined based on the rating schedule set forth in the Code of Federal Regulations.  This schedule sets out various diagnostic codes for various disabilities.  Each diagnostic code (DC) contemplates particular symptoms and sets levels of disability based on those symptoms.

The RO assigned an initial 10 percent disability rating for the Veteran's right knee disability under 38 C.F.R. § 4.71a, DC 5260-5024, pertaining to tenosynovitis and limited flexion.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The particular DCs used here are explained more fully below.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In addition to the symptoms listed in each DC, for disabilities evaluated on the basis of limitation of motion, (like the knee), VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The Veteran's knee disability was considered by the RO as tenosynovitis.  See 38 C.F.R. § 4.71a, DC 5024.  The rating schedule indicates that such disability will be rated as degenerative arthritis.  The rating schedule further states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the case of the knee, those codes are DC 5260 and DC 5261.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Rating Criteria for Knees 

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other DCs pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  Because DCs 5258 and 5259 have been interpreted as already contemplating limitation of motion of the knee generally (which means it contemplates limitation of flexion and extension), the law does not allow for a separate rating under DCs 5259 and 5260 and/or 5261, because that would be compensating the same limitation of motion more than once.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2015).  As the Veteran has not had a knee replacement, this code is inapplicable.  

Evaluation 

Historically, the Veteran complained of pain and swelling in her right knee after a twisting injury sustained over a wall during physical training in November 1998.  She reportedly felt a pop and had rapid swelling at the time.  She continued to have pain and weakness since then.  Arthroscopic evaluation in October 1999 revealed a displaced bucket-handle tear, which was irreducible; the medial meniscus that was torn was resected, and the Veteran underwent an anterior cruciate reconstruction utilizing the quadruple hamstrings with EndoButton fixation tied over a post distally. The post-operative course was unremarkable, and the Veteran started physical therapy.  The hospital discharge diagnosis in October 1999 was right knee anterior instability secondary to anterior cruciate ligament tear, chronic and displaced bucket-handle tear of medial meniscus, irreparable.

The report of a November 2004 VA examination reflects complaints of right knee pain, on a daily level of 2, with 10 being most severe.  The Veteran also reported some soreness and weakness, and reported that the right knee gave out at times.  She did not report any history of a fall because of the right knee.  She reported flare-ups of right knee pain, and cold wet weather also exacerbated the pain.  

Examination in November 2004 revealed that the Veteran walked with a limp in cold weather, and that she used no aids and no braces.  She wore an insert in her right shoe.  Muscle strength was 5/5 (normal) in the lower extremities.  There was no muscle atrophy, spasm, or tenderness.  Two scars were noted on the right knee, measuring 2.5 inches and 0.5 inch, and were well-healed.  Ranges of motion of the right knee appear to be from 0 degrees on extension (which is normal extension) to 80 degrees on flexion, with pain from 70 degrees (where normal is 140 degrees).  Repetition caused no fatigue, pain, or weakness; there was zero functional loss.  Drawer test and McMurray test were negative.  The diagnosis was right knee pain, more likely than not, strain.      

In May 2007, the Veteran reported having problems running more than two miles without pain and swelling occurring in her right knee.  She also reported that she had not done any leg strengthening exercises involving weights on the right leg; and that a screw was holding her right knee together, which caused pain during any physical exercise.

In July 2009, the Veteran reported having problems with stiffness, swelling, and instability of the right knee.  She no longer was able to do any prolonged standing, walking, or bending on the right knee.  She reported having pain with walking and standing, and reported treatment for degenerative joint disease.  

Following the Board's November 2010 remand, the Veteran underwent a VA examination in March 2011.  The VA examiner reviewed the Veteran's claims file and medical records, and noted that significant limitation of knee motion was not present today.  Her gait was normal.  No diagnosis was warranted for the right tibia and fibula.  Current joint symptoms included giving way, instability, weakness, occasional pops, clicks, and grinds.  Effusion was noted with activities; there were no locking episodes.  Symptoms of inflammation included redness, swelling, and tenderness.  The Veteran was able to stand up to one hour, and to walk from one-to-three miles.

Examination of the right knee in March 2011 revealed straight leg raising with inferior pressure against the patella, and quadriceps contraction caused crepitus.  Pain was slight.  There was slight pseudo-laxity of the medial joint line related to removal of the medial meniscus, not to a ligament tear.  There was no subluxation of the patella.  The examiner noted tenderness of the posterior medial joint line and pain with compression and rotation medially.  The surgical scar was well-healed and non-tender.  The tibial screw was only very mildly tender with pressure.   

Range of motion of the right knee in March 2011 was to 140 degrees of flexion; extension of the right knee was limited by 10 degrees.  X-rays revealed small joint effusion on the right, and post-operative changes of anterior cruciate ligament reconstruction.  A surgical screw was threaded through the right proximal tibia.  Joint spaces were relatively well-preserved.  Problems associated with the right knee disability included decreased mobility, lack of stamina, decreased strength, and lower extremity pain.  No ankylosis of the right knee was present.  The Veteran described some weakness in the right knee going up and down stairs, and some increased discomfort with activity and weather changes.  

Private records reveal that the Veteran reported a two-month history of right knee pain and instability in April 2015, following a twisting injury she sustained while playing volleyball with her daughter.  The Veteran also reported the anterior cruciate ligament reconstruction of the right knee approximately twenty years earlier.  Current symptoms included localized pain to the anterior medial aspects of the right knee, which was mild-to-moderate in nature and worse with descending stairs.  

Examination of the right knee in April 2015 revealed mild effusion.  There was tenderness to palpation along medial collateral ligament and medial joint line.  There was a negative posterior drawer, and a positive anterior drawer.  There was full range of motion of the right knee.  MRI scans were recommended for further evaluation.

In this case, the Veteran's status-post anterior cruciate ligament reconstruction of the right knee has been evaluated as 10 percent disabling under Diagnostic Code 5024-5260 based on arthritis and painful motion. There is no indication that the Veteran has limitation of motion of the right knee that meets or approximates the criteria for a disability rating in excess of 10 percent under either Diagnostic Codes 5260 or 5261.  When considering functional loss, examiners have noted discomfort and weakness, as well as decreased mobility.  Even still, such functional loss does not represent the criteria for a higher evaluation under Diagnostic Code 5260. The level of limitation contemplated by the next higher, 20 percent rating category requires limitation of flexion to 30 degrees or less.  Her flexion has been at worst to 70 degrees during the appeal period. This far exceeds that contemplated by the higher rating.

Regarding extension, the March 2011 examiner indicated that the Veteran's extension of the right knee is limited to 10 degrees. This represents limitation of motion compensable at the 10 percent level under DC 5261. As her limitation of extension did not exceed 10 degrees at any time, it does not reach the level of limitation contemplated by the next higher, 20 percent rating category, which requires limitation to at least 15 degrees or more. Thus, a separate 10 percent rating for limitation of extension of the right knee is warranted beginning March 25, 2011, when the evidence first showed the limitation, under DC 5261.  Prior to that date, there is no showing of limited extension.  

The VA examiner in March 2011 also found objective evidence of slight pseudo-laxity of the medial joint line related to removal of the medial meniscus. The Veteran has also reported having constant pain and weakness, and that her knee "gives way."  Given that there were findings of instability at the time of the Veteran's arthroscopic procedure in October 1999, the Board finds that the Veteran's complaints of instability have been substantiated in the record.  Although objective testing in November 2004 found no instability, the Veteran's complaints at the time included her knee giving way.  She has consistently reported such instability throughout the appeal period, to include in July 2009, March 2011, and April 2015, despite objective testing being normal.  

Accordingly, a separate 10 percent disability rating under Diagnostic Code 5257 is warranted throughout the rating period.  There is no indication in the record that instability at any time is more than slight to warrant an evaluation in excess of 10 percent under Diagnostic Code 5257.  On this evidence, the Board finds that the minimum rating for instability is warranted from the date of the claim, given the consistent complaints, but the consistent normal objective testing.

Examiners have noted slight effusion in the right knee joint.  However, there is no evidence of locking at any time to warrant a higher disability rating under Diagnostic Code 5258.  Again, this diagnostic code takes into consideration limitation of motion; hence, a separate rating either under Diagnostic Code 5258 or 5259 is not warranted.  The remaining codes for knee disabilities are not applicable, and the Veteran has not described incapacitating episodes.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected status-post anterior cruciate ligament reconstruction of the right knee is specifically contemplated by the rating criteria.  Specifically, she has painful and limited motion, and instability resulting in decreased mobility and weakness of the right lower extremity.  While examiners have noted the severity of the Veteran's right knee disability, any functional impairment is contemplated in the rating criteria for knees.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover her symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for status-post anterior cruciate ligament reconstruction of the right knee, for migraine headaches, and for chronic sinusitis.  The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Accordingly, for the reasons stated above, the evidence is against a disability rating in excess of 10 percent for status-post anterior cruciate ligament reconstruction of the right knee at any time based on symptoms of arthritis and painful flexion under Diagnostic Code 5024-5260; supports a separate 10 percent, but no higher, evaluation for limited extension of the right knee under Diagnostic Code 5261 for the rating period from March 25, 2011 forward; and supports a separate 10 percent, but no higher, evaluation for instability of the right knee throughout the rating period-i.e., from October 1, 2004.




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for endometriosis is granted.

Throughout the rating period from October 1, 2004, a disability evaluation in excess of 10 percent for status-post anterior cruciate ligament reconstruction of the right knee based on arthritis and painful flexion is denied.

From March 25, 2011, a separate 10 percent, but no higher, evaluation for limited extension of the right knee is granted, subject to the regulations governing the award of monetary benefits.

Throughout the rating period from October 1, 2004, a separate 10 percent, but no higher, evaluation for instability of the right knee is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


